Exhibit 16.1 Audit • Tax • Advisory Grant Thornton LLP range Avenue, Suite 2050 Orlando, FL 32801-3410 T 407.481.5100 F 407.481.5190 www.GrantThornton.com March 6, 2014 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re: Parabel, Inc. File No. 000-24836 Dear Sir or Madam: We have read Item 4.01 of Form 8-K of Parabel, Inc. dated March 2014, and agree with the statements concerning our Firm contained therein. Very truly yours, /s/ Grant Thornton LLP
